
	

113 S2239 IS: Social Security Identity Defense Act of 2014
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2239
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2014
			Mr. Johnson of Wisconsin (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit the Secretary of the Treasury to disclose
			 certain return information related to identity theft, and for other
			 purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Social Security Identity Defense Act of 2014.
		
			2.
			Disclosure of
			 certain return information with respect to identity theft
			
				(a)
				In
			 general
				Subsection (l) of
			 section 6103 of the Internal Revenue Code of 1986 is amended by adding at
			 the
			 end the following new paragraph:
				
					
						(23)
						Disclosure of
				return information in certain cases of identity theft
						
							(A)
							In
				general
							If the Secretary
				determines that there is a substantial likelihood that there has
			 been a
				fraudulent use of a social security account number on a statement
			 described in
				section 6051—
							
								(i)
								the Secretary
				shall disclose to the individual who was validly assigned such
			 social security
				account number—
								
									(I)
									that the Secretary
				has reason to believe that the social security account number
			 assigned to such
				individual has been fraudulently used in the employment context,
								
									(II)
									that the
				Secretary has made the disclosure described in clause (ii) to the
			 Director of
				the Federal Bureau of Investigation with respect to such fraudulent
			 use,
				and
								
									(III)
									such other
				information (other than return information) as the Secretary
			 determines, in
				consultation with Federal Trade Commission, would be helpful and
			 appropriate to
				provide to a victim of identity theft, and
								
								(ii)
								the Secretary
				shall disclose to the Director of the Federal Bureau of
			 Investigation—
								
									(I)
									such social
				security account number,
								
									(II)
									that the
				Secretary has reason to believe that such social security account
			 number has
				been fraudulently used in the employment context, and
								
									(III)
									the taxpayer
				identity information of the individual who was assigned such social
			 security
				account number, the individual believed to have fraudulently used
			 such social
				security account number, and the employer who made the statement
			 described in
				section 6051 which included such social security account number.
								
							(B)
							Restriction on
				disclosure to law enforcement
							
								(i)
								Disclosure to
				other law enforcement officials
								The Director of the Federal
				Bureau of Investigation may disclose information received under
			 subparagraph
				(A)(ii) to appropriate Federal, State, and local law enforcement
				officials.
							
								(ii)
								Restriction on
				use of disclosed information
								Return information disclosed under
				subparagraph (A)(ii) may be used by Federal, State, and local law
			 enforcement
				officials only for purposes of carrying out criminal investigations
			 or
				prosecutions.(iii)Memorandum of understandingFor purposes of this paragraph, any return information disclosed under subparagraph (A)(ii) may not
			 be provided to any State or local law enforcement official until such
			 official has entered into a memorandum of understanding with the Secretary
			 that includes the following terms and conditions:(I)Confidentiality of returns and return information and prohibitions on disclosure described in
			 subsection (a)(3).(II)Safeguards, restrictions on access, and recordkeeping requirements described in subsection (p)(4).(III)Application of penalties for unauthorized disclosure of returns and return information under
			 section 7213(a)(2).(IV)Any additional terms and conditions deemed appropriate by the Secretary.
								.
			
				(b)
				Prevention of
			 use of W–2 statements To carry out identity theft
				Section 6051 of
			 such Code is amended by adding at the end the following new subsection:
				
					
						(g)
						Prevention of
				identity theft
						Except as
				otherwise provided by the Secretary, if an employer is notified by
			 the
				Secretary with respect to any employee that the Secretary has
			 reason to believe
				that the social security account number included on the statement
			 described in
				subsection (a) with respect to such employee is not the social
			 security account
				number of such employee, such employer—
						
							(1)
							shall cease to
				include such social security account number on statements provided
			 to the
				employee under subsection (a), but
						
							(2)
							shall continue to
				include such social security account number on duplicates of such
			 statements
				provided to the Secretary under subsection
				(d).
						.
			
				(c)
				Conforming
			 amendments related to disclosure
				
					(1)
					Confidentiality
					Paragraph
			 (3) of section 6103(a) of such Code is amended by striking or
			 (21) and inserting (21), or (23).
				
					(2)
					Procedures and
			 recordkeeping related to disclosures
					Paragraph (4) of section
			 6103(p) of such Code is amended by striking or (20) each place
			 it appears and inserting (20), or (23).
				
					(3)
					Unauthorized
			 disclosure or inspection
					Paragraph (2) of section 7213(a) of such
			 Code is amended by striking or (21) and inserting (21),
			 or (23).
				
